Title: The American Commissioners to the Committee of Secret Correspondence, 4 March 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen
Paris 4th March 1777
We send you herewith the Draught of a Frigate, by a very ingenious Officer in this service, which appears to Us peculiarly suitable for Our purpose, and We are in hopes of being able to ship Cordage and Sail Cloth, and Anchors &c. sufficient for Five or Six such Frigates, by the Time you can have them built. Though deprived of any intelligence from you since the first of last November, and without remittances leaves Us in a situation easier to be conceived than described. The want of intelligence affects the Cause of the United States in every department; what Accounts of Our Affairs arrive in Europe at all comes thro’ the hands of Our Enemies, and whether defeated or Victorious we are the last who are acquainted with Events which ought first to be announced by Us. We are really unable to account for this Silence, and while We are affected with the unhappy Consequences of it must intreat the honorable Congress to devise some Method for giving Us the earliest and most certain Intelligence of what passes in America. The Ship by which this is sent is Loaded with Cloathing and Cordage and Duck. Not having a full Cargo of the former, We ordered Mr. Williams who acts for Us at Nantes to compleat with the latter, for which We have obtained a short Credit. Mr. Williams will write You by this Opportunity, he has been of great Service to Us at Nantes, and it is but justice to say that his knowledge of Business probity, Activity and Zeal for the Interests of his Country, with the good Opinion justly entertained of him by Gentlemen in Business at Nantes, render him Very serviceable in Our Affairs there, and proper to be employed in Commercial Transactions. It gives Us pain to be obliged to say, That the Conduct of Mr. Merkle is intirely the reverse. He left the Vessel he came over in at Bordeaux on Expence in December last, has sent no Orders to her since, he pass’d thro’ Paris in January for holland, or rather spent a Month in the City on which Journey, when, as well as at Bourdeaux his Character is marked for low Debauchery incompatible with the Gentleman or the Man of Business. Persons of such a Character giving themselves out for Agents of Congress and producing Contracts in support of their Pretensions, hurt the Commercial reputation of the United States, and can be of no service in any shape whatever. We Apprehend that Letters to Monsr. Schweighauser have not had fair play, and therefore advise You to write to him, charging the Capt. who carries Your Letters to deliver them with his Own hand if he arrive at Nantz, if at any other Port that he send them under Cover to Us. We are fitting a packet by which shall write more particularly in a few Days. Mr. Lee wrote Us last Week from Bordeaux, on his Way to Spain. We present Our most Respectful Compliments To the honorable Congress and are Gentlemen Your most Obedient and Very humble Servants
B FranklinSilas Deane

PS. Just as We were closing this Lettr We recd. a Letter from Our Colleague Mr. Lee dated Bourdeaux 22d. Feby. 1777. He was to set out the Next Day for Madrid. The following extract of his Letter we think merits your Attention, and that we ought to transmit it.
<Every respectable merchant in Nantes and Bordeaux holds Morris and Merkle in contempt; they have done almost irreparable harm to the credit of Congress.>

 
Notation: Franklin & Deane to the Comtee March 4. 1777
